MARTIN, Chief Justice.
These appeals present the same issues as those in William O. Gilbert, Appellant, v. John G. Sargent, Attorney General of the United States, et al. (Suit No. 4449) -App. D. C.-, 19 F.(2d) 681, the decision in which is handed down concurrently herewith. The cases accordingly were submitted together, and consistently with our conclusions in the former case the decrees of the lower court in the latter cases, to wit, No. 4450 and No. 4451, are reversed, with costs, and the several causes are remanded, for further proceedings not inconsistent with our decision in No. 4449.